                    Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 1 of 15


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Northbelt, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           4      7      –      1      8        0    2         6   7     8

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       333 N. Sam Houston Parkway                                      3552 Running Tide Circle
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Houston                             TX       77040              Huntington Beach              CA      92649
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Harris                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 2 of 15

Debtor Northbelt, LLC                                                                     Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            5      3       1      1

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                           4/01/19 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY

                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY


Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                    Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 3 of 15

Debtor Northbelt, LLC                                                                    Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.


Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                    Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 4 of 15

Debtor Northbelt, LLC                                                                    Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 01/28/2019
                                                      MM / DD / YYYY

                                          X /s/ Donald Testa                                        Northbelt, LLC, by its Member The
                                              Signature of authorized representative of debtor      Printed name

                                          Title Testa Family Limited Partnership II ,        by its General Partner Spectacular Real Estate, LLC by
                                                                                                                             Donald Testa, Member
18. Signature of attorney                X /s/ Joyce Lindauer                                                     Date     01/28/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Joyce Lindauer
                                            Printed name
                                            Joyce W. Lindauer Attorney, PLLC
                                            Firm name
                                            12720 Hillcrest Road, Suite 625
                                            Number          Street



                                            Dallas                                                     TX                   75230
                                            City                                                       State                ZIP Code


                                            (972) 503-4033                                             joyce@joycelindauer.com
                                            Contact phone                                              Email address
                                            21555700                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
                          Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 5 of 15


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION
In re Northbelt, LLC                                                                                                                Case No.

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

                                                                                                Fixed Fee:                    $40,000.00
     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                             $20,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                               $20,000.00
     Balance Due..............................................................................................................................................................

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)
                                                                 Donald Testa

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
                 Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 6 of 15


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                    01/28/2019                        /s/ Joyce Lindauer
                       Date                           Joyce Lindauer                             Bar No. 21555700
                                                      Joyce W. Lindauer Attorney, PLLC
                                                      12720 Hillcrest Road, Suite 625
                                                      Dallas, TX 75230
                                                      Phone: (972) 503-4033 / Fax: (972) 503-4034




    /s/ Donald Testa
   Northbelt, LLC, by its Member The
   Testa Family Limited Partnership II
   by its General Partner Spectacular Real Estate, LLC
   by Donald Testa, Member
                    Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 7 of 15


 Fill in this information to identify the case:
 Debtor name        Northbelt, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Primary Lending, LLC                               Business Debt         Contingent                                         $400,000.00
    c/o Eric D. Nielsen                                                      Unliquidated
    The Nielsen Law Firm                                                     Disputed
    9800 Northwest
    Freeway, Suite 314
    Houston, TX 77092




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                  Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 8 of 15


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Northbelt, LLC                                                           CASE NO

                                                                                    CHAPTER        11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/28/2019                                           Signature    /s/ Donald Testa
                                                                     Northbelt, LLC, by its Member The
                                                                     Testa Family Limited Partnership II
                                                                     by its General Partner Spectacular Real Estate, LLC by Donald Testa, Member

Date                                                     Signature
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 9 of 15



                 Access & Entry
                 Attn: Darren Garner
                 21219 Branchport Drive
                 Houston, TX 77095


                 Acme Architectural Hardware
                 PO Box 925566
                 Houston, TX 77292



                 Aldine Independent School District
                 14909 Aldine Westfield Road
                 Houston, TX 77032



                 Always In Season Decorating Services Inc
                 PO Box 271502
                 Houston, TX 77277-1502



                 Aquatrol Services Inc.
                 Attn: Cathy Mallette
                 28907 Diamod Creek Drive
                 Magnolia, TX 77355


                 Armadillo Glass Inc.
                 9227 Ronda Lane
                 Houston, TX 77074



                 Attorney General of Texas
                 Bankruptcy Division
                 P O Box 12548
                 Austin, TX 78711-2548


                 Basic Builders Inc.
                 10118 Talley Lane
                 Houston, TX 77041



                 Belvoir Asset Management
                 15835 Park Ten Place, Suite 150
                 Houston, TX 77084
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 10 of 15



                  Blackstone Security Services of Texas
                  2400 West Dunlap Avenue, Suite 225
                  Phoenix, AZ 85021



                  Capital Fire
                  PO Box 422156
                  Houston, TX 77242-4356



                  Champions Energy
                  PO Box 4190
                  Houston, TX 77210-4190



                  Cintas Corporation #082
                  PO Box 650838
                  Dallas, TX 75265-0838



                  City of Houston
                  Solid Waste Management
                  PO Box 1562
                  Houston, TX 77251-1562


                  City of Houston - Utility
                  PO Box 1560
                  Houston, TX 77251-1560



                  City of Houston Fire Department
                  PO Box 3625
                  Houston, TX 77253-3625



                  Classic Protection
                  1648 W. Sam Houston Parkway, North
                  Houston, TX 77043



                  Collins Design Group
                  14811 St. Marys Lane, Suite 170
                  Houston, TX 77079
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 11 of 15



                  Comcast 0729
                  PO Box 660618
                  Dallas, TX 75266-0618



                  Comcast 1664
                  PO Box 660618
                  Dallas, TX 75266-0618



                  Comptroller of Public Accounts
                  Revenue Accounting Division
                  Bankruptcy Section
                  PO Box 13528
                  Austin, TX 78711-0000

                  Door Automation Inc.
                  PO Box 1349
                  Van, TX 75790



                  Elevator Transportation Services Inc
                  PO Box 1543
                  Pasadena, TX 77501-1543



                  Elite Window Coverings
                  870 S. Mason Rd., Suite 140
                  Katy, TX 77450



                  Environmental Coalition
                  PO Box 1568
                  Stafford, TX 77497-1568



                  Gemini Plumbing Inc.
                  6989 W. Little York Road, Suite S
                  Houston, TX 77040



                  Grainger
                  Dept. 886017733
                  PO Box 419267
                  Kansas City, MO 64141-6267
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 12 of 15



                  Greenbriar North Association
                  PO Box 291
                  Richmond, TX 77046



                  Greenbriar North Association
                  c/o Bank Lockbox
                  PO Box 219
                  Richmond, TX 77406-0006


                  Har-Con Mechanical Contractors LLC
                  9009 West Little York
                  Houston, TX 77040



                  Harris County Tax Assessor Collector
                  PO Box 3547
                  Houston, TX 77253-3547



                  HD Supply Facilities Maintenance Ltd.
                  PO Box 509058
                  San Diego, CA 92150-9058



                  Kastle Systems
                  PO Box 75160
                  Baltimore, MD 21275



                  Kronbergs Flags & Flagpoles
                  7106 Mapleridge Street
                  Houston, TX 77081



                  Leslie Brew
                  13903 Elmpark Court
                  Houston, TX 77014



                  Logix
                  PO Box 734120
                  Dallas, TX 75373-4120
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 13 of 15



                  MLN Service Company
                  3931 Ann Arbor Drive
                  Houston, TX 77063



                  Mustang Cat
                  PO Box 4346, Dept. 144
                  Houston, TX 77210-4346



                  My Office Products
                  PO Box 32192
                  New York, NY 10087-2192



                  North Houston District - Greenspoint
                  Collector of Assessments
                  PO Box 672346
                  Houston, TX 77267-2346


                  Omar Castelan
                  1800 Barker Cypress, Apt. 535
                  Houston, TX 77084



                  Partners Electrical Services
                  7303 Windfern, Suite 200
                  Houston, TX 77040



                  Pearl's Master Flooring Inc.
                  5432 Darling Street
                  Houston, TX 77007



                  PJS of Houston Inc.
                  PO Box 4346, Dept. 195
                  Houston, TX 77210-4346



                  Primary Lending, LLC
                  c/o Eric D. Nielsen
                  The Nielsen Law Firm
                  9800 Northwest Freeway, Suite 314
                  Houston, TX 77092
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 14 of 15



                  Pritchard Industries Inc.
                  4040 Directors Row
                  Houston, TX 77092



                  Pyrotex Systems Inc.
                  PO Box 1639
                  Alvin, TX 77512



                  RH Communications
                  PO Box 1535
                  Humble, TX 77347



                  Robert L. Knebel, Jr.
                  Fernandez LLP
                  2515 McKinney Avenue, Suite 920
                  Dallas, TX 75201


                  Royal Services Co LLC
                  8010 Breen Drive
                  Houston, TX 77064



                  Signarama
                  2810 Murphy Road
                  Stafford, TX 77477



                  Spectacular Real Estate LLC
                  3552 Running Tide Circle
                  Huntington Beach, CA 92649-2514



                  Suncoast Resources
                  6405 Cavalcade, Bldg. 1
                  Houston, TX 77026



                  TD Industries
                  13850 Diplomat Drive
                  Dallas, TX 75234
Case 19-30388 Document 1 Filed in TXSB on 01/28/19 Page 15 of 15



                  TD Industries
                  PO Box 300008
                  Dallas, TX 75303-0008



                  Texas Workforce Commission
                  101 E. 15th Street, Room 354
                  Austin, TX 78778-0001



                  The Locksmith Company
                  8544 West Bellfort St.
                  PO Box 709
                  Houston, TX 77071


                  Ultra Building Services
                  10501 Corporate Drive
                  Stafford, TX 77477



                  Van Sant Landscape Management
                  PO Box 55181
                  Houston, TX 77255-5181



                  Waste Management
                  Houston Metro
                  PO Box 660345
                  Dallas, TX 75266-0345


                  Wells Fargo Wholesale Lockbox
                  1525 West WT Harris Blvd.
                  2C2, Lockbox 60253
                  Charlotte, NC 28262


                  Wilmington Trust, N.A., as Trustee
                  c/o Christopher A. Brown
                  K & L Gates, LLP
                  1717 Main Street, Suite 2800
                  Dallas, TX 75201
